Name: 80/18/EEC: Commission Decision of 6 December 1979 authorizing the French Republic not to apply Community treatment to synthetic textile fibres: Woven fabrics of synthetic fibres (discontinuous or waste) other than narrow woven fabrics, pile fabrics (including terry fabrics) and chenille fabrics, falling within subheading 56.07 A of the Common Customs Tariff (NIMEXE codes 56.07-01, 04, 05, 07, 08, 11, 13, 14, 16, 17, 18, 21, 23, 24, 26, 27, 28, 32, 33, 34, 36) (category 3), originating in Taiwan and in free circulation in the other Member States (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-01-16

 Avis juridique important|31980D001880/18/EEC: Commission Decision of 6 December 1979 authorizing the French Republic not to apply Community treatment to synthetic textile fibres: Woven fabrics of synthetic fibres (discontinuous or waste) other than narrow woven fabrics, pile fabrics (including terry fabrics) and chenille fabrics, falling within subheading 56.07 A of the Common Customs Tariff (NIMEXE codes 56.07-01, 04, 05, 07, 08, 11, 13, 14, 16, 17, 18, 21, 23, 24, 26, 27, 28, 32, 33, 34, 36) (category 3), originating in Taiwan and in free circulation in the other Member States (Only the French text is authentic) Official Journal L 011 , 16/01/1980 P. 0020 - 0021****( 1 ) OJ NO L 357 , 31 . 12 . 1977 , P . 51 . ( 2 ) OJ NO L 39 , 9 . 2 . 1978 , P . 1 . ( 3 ) OJ NO L 121 , 3 . 6 . 1971 , P . 26 . COMMISSION DECISION OF 6 DECEMBER 1979 AUTHORIZING THE FRENCH REPUBLIC NOT TO APPLY COMMUNITY TREATMENT TO SYNTHETIC TEXTILE FIBRES : WOVEN FABRICS OF SYNTHETIC FIBRES ( DISCONTINUOUS OR WASTE ) OTHER THAN NARROW WOVEN FABRICS , PILE FABRICS ( INCLUDING TERRY FABRICS ) AND CHENILLE FABRICS , FALLING WITHIN SUBHEADING 56.07 A OF THE COMMON CUSTOMS TARIFF ( NIMEXE CODES 56.07-01 , 04 , 05 , 07 , 08 , 11 , 13 , 14 , 16 , 17 , 18 , 21 , 23 , 24 , 26 , 27 , 28 , 32 , 33 , 34 , 36 ) ( CATEGORY 3 ), ORIGINATING IN TAIWAN AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES ( ONLY THE FRENCH TEXT IS AUTHENTIC ) ( 80/18/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR THE FIRST PARAGRAPH OF ARTICLE 115 THEREOF , HAVING REGARD TO THE APPLICATION UNDER THE FIRST PARAGRAPH OF ARTICLE 115 OF THE TREATY , MADE ON 23 NOVEMBER 1979 BY THE FRENCH GOVERNMENT TO THE COMMISSION OF THE EUROPEAN COMMUNITIES , FOR AUTHORIZATION NOT TO APPLY COMMUNITY TREATMENT TO SYNTHETIC TEXTILE FIBRES : WOVEN FABRICS OF SYNTHETIC FIBRES ( DISCONTINUOUS OR WASTE ) OTHER THAN NARROW WOVEN FABRICS , PILE FABRICS ( INCLUDING TERRY FABRICS ) AND CHENILLE FABRICS , FALLING WITHIN SUBHEADING 56.07 A OF THE COMMON CUSTOMS TARIFF ( NIMEXE CODES 56.07-01 , 04 , 05 , 07 , 08 , 11 , 13 , 14 , 16 , 17 , 18 , 21 , 23 , 24 , 26 , 27 , 28 , 32 , 33 , 34 , 36 ) ( CATEGORY 3 ), ORIGINATING IN TAIWAN AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES , WHEREAS THE IMPORTATION INTO THE COMMUNITY OF THE PRODUCTS IN QUESTION , ORIGINATING IN TAIWAN , IS SUBJECT TO A COMMUNITY QUANTITATIVE QUOTA ALLOCATED AMONG THE MEMBER STATES BY COMMISSION REGULATION ( EEC ) NO 3020/77 OF 30 DECEMBER 1977 ( 1 ), CONFIRMED BY COUNCIL REGULATION ( EEC ) NO 255/78 OF 7 FEBRUARY 1978 ( 2 ); WHEREAS IT WAS NOT POSSIBLE ON THAT OCCASION TO ALLOCATE THESE QUOTAS ON THE BASIS OF THE NEEDS OF THE INDIVIDUAL MARKETS ; WHEREAS THERE ARE THEREFORE DISPARITIES EXISTING BETWEEN THE IMPORT CONDITIONS IN THE VARIOUS MEMBER STATES ; WHEREAS UNIFORMITY CAN ONLY BE ACHIEVED PROGRESSIVELY ; WHEREAS IT APPEARS FROM THE APPLICATION SUBMITTED THAT THERE ARE SERIOUS DIFFICULTIES IN THE INDUSTRIAL SECTOR CONCERNED , INVOLVING A CONSIDERABLE DROP IN PRODUCTION AND EMPLOYMENT AND A PROGRESSIVE DECLINE IN ITS MARKET SHARE ; WHEREAS FURTHER INDIRECT IMPORTS , IN ADDITION TO THOSE ALREADY MADE OR PROPOSED , WOULD BE LIKELY TO AGGRAVATE THESE DIFFICULTIES ; WHEREAS IT IS NOT POSSIBLE TO SET IN MOTION RAPIDLY THE MACHINERY FOR BRINGING ABOUT THE NECESSARY COOPERATION FROM THE OTHER MEMBER STATES ; WHEREAS AUTHORIZATION SHOULD ACCORDINGLY BE GIVEN FOR THE APPLICATION OF PROTECTIVE MEASURES UNDER THE FIRST PARAGRAPH OF ARTICLE 115 , SUBJECT TO THE CONDITIONS LAID DOWN IN COMMISSION DECISION 71/202/EEC OF 12 MAY 1971 ( 3 ), AND IN PARTICULAR ARTICLE 1 THEREOF ; WHEREAS , HOWEVER , THE APPLICATION FOR A LICENCE WHICH GAVE RISE TO THE APPLICATION IN QUESTION DOES NOT NEED TO BE COVERED BY SUCH AN AUTHORIZATION IN VIEW OF THE SMALL AMOUNT INVOLVED , HAS ADOPTED THIS DECISION : ARTICLE 1 THE FRENCH REPUBLIC IS AUTHORIZED NOT TO APPLY COMMUNITY TREATMENT TO THE PRODUCTS INDICATED BELOW , WHERE THEY ORIGINATE IN TAIWAN AND ARE IN FREE CIRCULATION IN THE OTHER MEMBER STATES , AND IN RESPECT OF WHICH APPLICATIONS FOR IMPORT LICENCES WERE LODGED AFTER 20 NOVEMBER 1979 : // // CCT HEADING NO // DESCRIPTION // // 56.07 A // SYNTHETIC TEXTILE FIBRES : WOVEN // ( NIMEXE CODES // FABRICS OF SYNTHETIC FIBRES ( DISCONTIN- // 56.07-01 , 04 , 05 , 07 , // UOUS OR WASTE ) OTHER THAN NARROW // 08 , 11 , 13 , 14 , 16 , 17 , // WOVEN FABRICS , PILE FABRICS // 18 , 21 , 23 , 24 , 26 , 27 , // ( INCLUDING TERRY FABRICS ) AND // 28 , 32 , 33 , 34 , 36 ) // CHENILLE FABRICS // ( CATEGORY 3 ) // ARTICLE 2 THIS DECISION SHALL APPLY UNTIL NEW OPPORTUNITIES ARISE IN FRANCE FOR THE IMPORTATION OF THESE PRODUCTS FROM TAIWAN OR UNTIL 31 DECEMBER 1979 , WHICHEVER IS THE EARLIER . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE FRENCH REPUBLIC . DONE AT BRUSSELS , 6 DECEMBER 1979 . FOR THE COMMISSION WILHELM HAFERKAMP VICE-PRESIDENT